240 Ind. 359 (1960)
165 N.E.2d 140
COX
v.
STATE EX REL. BAYT ETC.
No. 29,744.
Supreme Court of Indiana.
Filed March 11, 1960.
*360 Nelson G. Grills, of Indianapolis, for appellant.
Arthur J. Sullivan, of Indianapolis, for appellee.
BOBBITT, J.
Appellee brought this action to mandate the clerk of the Marion Circuit Court to appoint one Mark W. Gray, who had been nominated on June 30, 1958, by the appellee herein as Chairman of the Marion County Democratic Central Committee, as the Democratic member of the Marion County Election Board, and for "damages and an injunction to restrain the [then acting] Marion County Election Board from supervising the General Election November 4, 1958, and for the appointment of impartial commissioners to either determine the true membership of the Election Board or to conduct the General Election of 1958."
The trial court found for appellee and mandated the clerk of the Marion Circuit Court to appoint the said Mark W. Gray as a member of the Marion County Election Board.
Appellant's brief was filed herein on April 6, 1959, and appellee's brief was filed on October 28, 1959.
This appeal is merely a dispute between appellant herein, who had been appointed as the Democratic member of the Marion County Election Board on the recommendation of the chairman of his party more than ninety days before the primary election in 1958, as provided by statute,[1] and appellee herein, who was *361 elected Democratic County Chairman following the primary election in 1958.
It is clear from an examination of the record in this case that no relief would be afforded appellant should the judgment of the trial court be reversed. This court takes judicial notice that the 1958 general election has long since passed into history, and there is now less than ninety days before the primary election to be held in 1960, and appellant's alleged term of office has expired by operation of statute. Acts 1953, ch. 239, § 7, p. 874, being § 29-3102, Burns' 1959 Cum. Supp.
Whether or not the trial court erred in mandating the clerk of the Marion Circuit Court to appoint one Mark W. Gray, as the Democratic member of the Marion County Election Board to serve in the 1958 general election, is now a moot question, and was so at the time the case was argued before this court on January 19, 1960.
A moot question will not be decided by this court unless it involves a matter of great public interest, or it affects the public generally. State ex rel. N.Y.C.R.R. Co. v. Cir. Ct. Mar. Co. (1958), 237 Ind. 553, 555, 147 N.E.2d 554, 555.
In our opinion the public generally is not interested in whether the appellant herein or Mark W. Gray is the Democratic member of the Marion County Election Board, nor is the public generally affected thereby.
The appeal herein is, therefore, dismissed.
Appeal dismissed.
Arterburn, C.J., Jackson and Landis, JJ., concur.
Achor, J., not participating because of illness.
NOTE.  Reported in 165 N.E.2d 140.
NOTES
[1]  Acts 1953, ch. 239, § 7, p. 874, being § 29-3102, Burns' 1959 Cum. Supp.